                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RINGCENTRAL, INC.,                                 Case No. 18-cv-05242-JST
                                                       Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION TO
                                                v.                                         DISMISS
                                   9

                                  10    DIALPAD, INC.,                                     Re: ECF No. 29
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Dialpad, Inc.’s motion to dismiss. ECF No. 29. The Court

                                  14   will grant the motion.

                                  15   I.     BACKGROUND

                                  16          Plaintiff RingCentral, Inc. and Defendant Dialpad, Inc. are competitors in the “cloud-based

                                  17   unified communications” market. ECF No. 24 ¶¶ 1-2. Both offer voice, video, and messaging

                                  18   services. Id. RingCentral alleges that Dialpad offers four levels of “a business PBX [private

                                  19   branch exchange] cloud based VoIP [Voice over Internet Protocol] service”:

                                  20                  (1) Dialpad Standard includes unlimited calling and text-based
                                                      messaging in the United States and Canada, unlimited conferencing
                                  21                  with up to 10 participants, HD video calling, single sign-on,
                                                      softphones, and VoiceAI; (2) Dialpad Pro includes these same
                                  22                  features plus call center, international offices, department audio
                                                      recording, and voice transcription; and (3) Dialpad Enterprise
                                  23                  includes all of the features of Dialpad Pro plus Enterprise SLA and
                                                      Admin APIs. . . . In December 2017, Dialpad launched Dialpad
                                  24                  Free, which purports to be a zero-cost Web-based free business
                                                      VoIP phone system for businesses with five employees or less.
                                  25                  Dialpad Free is a scaled-down version of Dialpad Pro and does not
                                                      include certain features, including the ability to send and receive fax
                                  26                  messages.
                                  27   Id. ¶¶ 11-12. In its first amended complaint, RingCentral alleges that these products infringe four

                                  28   of RingCentral’s patents: U.S. Patent Nos. 8,483,367 (“the ’367 patent”); 8,355,496 (“the ’496
                                   1   patent”); 7,702,669 (“the ’669 patent”); and 8,600,363 (“the ’363 patent”). Id.

                                   2          Dialpad contends that the asserted claims are patent-ineligible subject matter under 35

                                   3   U.S.C. § 101 and now moves to dismiss all four patent infringement causes of action under

                                   4   Federal Rule of Civil Procedure 12(b)(6).

                                   5   II.    LEGAL STANDARD

                                   6          To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain sufficient factual

                                   7   matter that, when accepted as true, states a claim that is plausible on its face. Ashcroft v. Iqbal,

                                   8   556 U.S. 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual

                                   9   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  10   misconduct alleged.” Id. While this standard is not a probability requirement, “[w]here a

                                  11   complaint pleads facts that are merely consistent with a defendant’s liability, it stops short of the

                                  12   line between possibility and plausibility of entitlement to relief.” Id. (internal quotation marks and
Northern District of California
 United States District Court




                                  13   citation omitted). In determining whether a plaintiff has met this plausibility standard, the Court

                                  14   must “accept all factual allegations in the complaint as true and construe the pleadings in the light

                                  15   most favorable” to the plaintiff. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  16          “Section 101 of the Patent Act defines the subject matter eligible for patent protection” by

                                  17   providing that “any new and useful process, machine, manufacture, or composition of matter, or

                                  18   any new and useful improvement thereof” may be patented. Alice Corp. Pty. Ltd. v. CLS Bank

                                  19   Int’l, 573 U.S. 208, 216 (2014); 35 U.S.C. § 101. It is well-established that “abstract ideas are not

                                  20   patentable.” Alice, 573 U.S. at 216 (internal quotation marks and citation omitted). However, “an

                                  21   invention is not rendered ineligible for patent simply because it involves an abstract concept.” Id.

                                  22   at 217. Courts must distinguish between patents that claim abstract ideas, on the one hand, and

                                  23   patents “that claim patent-eligible applications of those concepts,” on the other hand. Id.

                                  24          To draw this distinction, courts engage in a two-step analysis. At step one, courts

                                  25   determine whether the claims at issue are “directed to” an abstract idea. Id. Claims that are

                                  26   “directed to a specific improvement in computer functionality” or “to a specific implementation of

                                  27   a solution to a problem in the software arts” are not directed to an abstract idea. Enfish, LLC v.

                                  28   Microsoft Corp., 822 F.3d 1327, 1338, 1339 (Fed. Cir. 2016). “In cases involving software
                                                                                          2
                                   1   innovations, this inquiry often turns on whether the claims focus on ‘the specific asserted

                                   2   improvement in computer capabilities . . . or, instead, on a process that qualifies as an “abstract

                                   3   idea” for which computers are invoked merely as a tool.’” Finjan, Inc. v. Blue Coat Sys., Inc., 879

                                   4   F.3d 1299, 1303 (Fed. Cir. 2018) (quoting Enfish, 822 F.3d at 1335-36). “The purely functional

                                   5   nature of [a] claim confirms that it is directed to an abstract idea, not to a concrete embodiment of

                                   6   that idea.” Affinity Labs of Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016).

                                   7   Additionally, a claim that could be performed by a human, excising generic computer-

                                   8   implemented steps, is often abstract. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d

                                   9   1307, 1318 (Fed. Cir. 2016); see also Papst Licensing GmbH & Co. KG v. Xilinx Inc., 193 F.

                                  10   Supp. 3d 1069, 1090 (N.D. Cal. 2016), aff’d, 684 F. App’x 971 (Fed. Cir. 2017) (“[A]utomation of

                                  11   a process using a computer is . . . insufficient to save the asserted claims from abstractness.”).

                                  12          If the claims are directed to an abstract idea, courts proceed to step two and “consider the
Northern District of California
 United States District Court




                                  13   elements of each claim both individually and as an ordered combination” to determine “whether

                                  14   [the claim] contains an inventive concept sufficient to transform the claimed abstract idea into a

                                  15   patent-eligible application.” Alice, 573 U.S. at 217, 221 (internal quotation marks and citation

                                  16   omitted). “Stating an abstract idea while adding the words ‘apply it’ is not enough for patent

                                  17   eligibility. Nor is limiting the use of an abstract idea to a particular technological environment.”

                                  18   Id. at 223 (internal quotation marks and citations omitted). Instead, this test “is satisfied when the

                                  19   claim limitations involve more than performance of well-understood, routine, and conventional

                                  20   activities previously known to the industry.” Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed.

                                  21   Cir. 2018) (internal quotation marks, alteration, and citation omitted). Both steps of the Alice

                                  22   inquiry are informed by “the claims in light of the written description.” Amdocs (Israel) Ltd. v.

                                  23   Openet Telecom, Inc., 841 F.3d 1288, 1299 (Fed. Cir. 2016).

                                  24          “Whether a claim recites patent eligible subject matter is a question of law which may

                                  25   contain disputes over underlying facts.” Berkheimer, 881 F.3d at 1368. But this does not mean

                                  26   that patent eligibility cannot be decided on a motion to dismiss or motion for summary judgment,

                                  27   as “not every § 101 determination contains genuine disputes over the underlying facts material to

                                  28   the § 101 inquiry.” Id. “[P]atent eligibility can be determined at the Rule 12(b)(6) stage . . . when
                                                                                          3
                                   1   there are no factual allegations that, taken as true, prevent resolving the eligibility question as a

                                   2   matter of law.” Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed.

                                   3   Cir. 2018). In some cases, for example, the factual question of “[w]hether the claim elements or

                                   4   the claimed combination are well-understood, routine, [or] conventional” may “be answered

                                   5   adversely to the patentee based on the sources properly considered on a motion to dismiss, such as

                                   6   the complaint, the patent, and materials subject to judicial notice.”1 Id. at 1128. “If there are

                                   7   claim construction disputes at the Rule 12(b)(6) stage, . . . either the court must proceed by

                                   8   adopting the non-moving party’s constructions, or the court must resolve the disputes to whatever

                                   9   extent is needed to conduct the § 101 analysis, which may well be less than a full, formal claim

                                  10   construction.” Id. at 1125 (citations omitted).

                                  11   III.   DISCUSSION

                                  12          A.      Preliminary Matters
Northern District of California
 United States District Court




                                  13          Before addressing each of the patents in detail, the Court resolves two issues that concern

                                  14   more than one patent. First, RingCentral notes that the Patent and Trademark Office found aspects

                                  15   of the ’367, ’496, and ’669 patents to be distinguishable from the prior art. ECF No. 32-1 at 7

                                  16   (notice of intent to issue inter partes reexamination certificate from ’669 patent file history); ECF

                                  17   No. 32-2 at 3 (notice of allowability from ’496 patent file history); ECF No. 32-3 at 3-4 (notice of

                                  18   allowability from ’367 patent file history). However, these determinations are not relevant to the

                                  19   Court’s analysis of patent eligibility. SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163

                                  20   (Fed. Cir. 2018) (“Nor is it enough for subject-matter eligibility that claimed techniques be novel

                                  21   and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103.”);

                                  22   Intellectual Ventures I v. Symantec, 838 F.3d at 1315 (holding that a “finding that Symantec did

                                  23   not prove by clear and convincing evidence that three particular prior art references do not

                                  24   disclose all the limitations of or render obvious the asserted claims does not resolve the question

                                  25

                                  26   1
                                         The Court grants both parties’ unopposed requests for judicial notice of portions of the relevant
                                  27   patent file histories. ECF Nos. 30, 32; see, e.g., Phigenix, Inc. v. Genentech Inc., No. 15-cv-
                                       01238-BLF, 2016 WL 7985261, at *3 (N.D. Cal. Jan. 12, 2016) (taking judicial notice of excerpts
                                  28   from a patent file history because they were “publicly availably government records, the accuracy
                                       of which have not been questioned”).
                                                                                          4
                                   1   of whether the claims embody an inventive concept”).

                                   2          Second, relying on Aatrix, 882 F.3d at 1125, RingCentral argues that the Court must

                                   3   assume as true the complaint’s allegations that the patents use “unconventional techniques.” ECF

                                   4   No. 31 at 16 (citing ECF No. 24 ¶ 36); id. at 21 (citing ECF No. 24 ¶ 28); id. at 29 (citing ECF No.

                                   5   24 ¶ 16). But, unlike the proposed amended complaint that the Federal Circuit found sufficient to

                                   6   prevent dismissal in Aatrix, RingCentral’s complaint does not allege “specific” facts “suggest[ing]

                                   7   that the claimed invention is directed to an improvement in the computer technology itself and not

                                   8   directed to generic components performing conventional activities.” 882 F.3d at 1126-28.

                                   9   Instead, the “unconventional” allegations are conclusory, and the Court need not accept them as

                                  10   true. In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  11          The Court now turns to the four patents at issue.

                                  12          B.      The ’367 Patent
Northern District of California
 United States District Court




                                  13          The ’367 patent, “Messaging in a Hosted Private Branch Exchange,” describes a “method

                                  14   and system to provide routed messages that can be routed over the Internet according to custom

                                  15   routing rules.” ECF No. 24-1 at 2, 13. The claimed system uses a “message management server”

                                  16   to distribute messages, according to distribution rules, among members of the same department or

                                  17   between the department and an outside (i.e., non-department) user. Id. at 13-15, 17. For example,

                                  18   a message from one department member might be sent only to one other department member or to

                                  19   the entire department. Id. at 13. A message from an outside user addressed to the department is

                                  20   distributed to one or more department members based on distribution rules – for example, all

                                  21   department members who are “on duty” or based on the subject matter of the message as

                                  22   “determined by the application of well-known natural language processing techniques (‘NLP’) to

                                  23   the message.” Id. at 17. For messages sent to outside users, the system indicates the identity of

                                  24   the individual sender only to other department users; the outside user receives only “an indication

                                  25   that the message is from the department, i.e. without identifying the particular department member

                                  26   sending the message.” Id.

                                  27          Messages also include “thread identifiers,” which track messages through the system and,

                                  28   for example, allow the same department members to “be assigned responsibility for responding to
                                                                                         5
                                   1   non-department caller’s messages sent to the department.” Id. at 18. Multiple department

                                   2   members may respond to the same thread, with department members seeing the identity of each

                                   3   message’s author but the outside user receiving no “indication that different individual department

                                   4   members have sent messages within the message thread.” Id. at 20.

                                   5          RingCentral asserts claims 1, 3, 4, 7, and 8. ECF No. 24 ¶ 47. The parties agree that

                                   6   claim 1, the only independent claim, is representative.2 Claim 1 recites:

                                   7                  A hosted private branch exchange (PBX) system comprising:
                                   8                      non-transitory storage that includes subscriber identifying
                                                          information that identifies a subscriber to a message routing
                                   9                      service;
                                  10                      non-transitory storage that includes distribution rules
                                                          information associated with the identified subscriber; and
                                  11
                                                          a message management server configured to receive a message
                                  12                      sent over the Internet to the identified subscriber and to send the
Northern District of California
 United States District Court




                                                          message over the Internet to one or more devices according to
                                  13                      the distribution rules associated with the identified subscriber;
                                  14                  wherein the subscriber identifying information identifies a
                                                      department subscriber to the message routing service and
                                  15                  department members;
                                  16                  wherein the distribution rules information includes department
                                                      message distribution rules associated with the identified department
                                  17                  subscriber;
                                  18                  wherein the department message distribution rules include a first
                                                      rule for distribution of a message received from a department
                                  19                  outsider that is directed to the department;
                                  20                  wherein the message management server distributes messages to the
                                                      identified department members, according to the first rule, that
                                  21                  include content of a message received from the department outsider
                                                      and directed to the department;
                                  22
                                                      wherein the message management server is configured to associate a
                                  23                  thread identifier to a message received from a department outsider
                                                      and to include the associated thread identifier with the messages that
                                  24                  it distributes to the identified department members according to the
                                                      first rule;
                                  25

                                  26   2
                                         Consequently, the Court need not discuss every claim in determining the validity of the patent.
                                  27   See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343,
                                       1348 (Fed. Cir. 2014) (no need to address more than a representative claim when “all the claims
                                  28   are substantially similar and linked to the same abstract idea” (internal quotation marks and
                                       citation omitted)).
                                                                                         6
                                   1                  wherein the department message distribution rules include a second
                                                      rule for distribution of a message received from a department
                                   2                  member that is directed to a department outsider;
                                   3                  wherein the message management server distributes messages to a
                                                      department outsider and to the identified department members,
                                   4                  according to the second rule, that include message content received
                                                      from a department member that is directed to the department
                                   5                  outsider;
                                   6                  wherein the message management server provides an indication of
                                                      an identity of the department member that the message content is
                                   7                  received from in the messages distributed to the identified
                                                      department members; and
                                   8
                                                      wherein the message management server provides an indication in
                                   9                  the message distributed to the identified department outsider that the
                                                      message content is received from the department but does not
                                  10                  provide an indication in the message distributed to the identified
                                                      department outsider of the identity of the department member that
                                  11                  the message content is received from.
                                  12   ECF No. 24-1 at 20-21.
Northern District of California
 United States District Court




                                  13          At step one, Dialpad analogizes the claimed system to a corporate mailroom. RingCentral

                                  14   counters that the “real-time” nature of communications makes the analogy inapt, but the Court

                                  15   disagrees. Corporate mailrooms “receive correspondence, keep business rules defining actions to

                                  16   be taken regarding correspondence based on attributes of the correspondence, apply those business

                                  17   rules to correspondence, and take certain actions based on the application of business rules,”

                                  18   including “gating the message for further review, . . . and also releasing, deleting, returning, or

                                  19   forwarding the message.” Intellectual Ventures I v. Symantec, 838 F.3d at 1317. Likewise, here,

                                  20   by referencing a department roster, a person could readily determine whether a message comes

                                  21   from within that department or from an outsider and then use a set of distribution rules to route

                                  22   copies of that message to appropriate department members. A person could also assign a

                                  23   reference number to the message and keep a file containing all messages associated with that

                                  24   reference number. And a person could, for messages sent to an outsider, replace the sender’s

                                  25   identifying information with that of the department only.3 “[W]ith the exception of generic

                                  26
                                  27   3
                                         Contrary to RingCentral’s argument, “permit[ting] the department to present a unified, single
                                  28   ‘face’ to the outside” is not an unconventional distribution rule. ECF No. 31 at 25. Businesses
                                       regularly respond to customers using a generic mailing address, email address, or phone number.
                                                                                         7
                                   1   computer-implemented steps, there is nothing in the claims themselves that foreclose them from

                                   2   being performed by a human, mentally or with pen and paper,” and the “patent is directed to a

                                   3   conventional business practice . . . in the context of electronic communications.” Id. at 1318.

                                   4   Although RingCentral makes much of the fact that the patented claim is designed to work with

                                   5   text messages in real-time, it points to no “specific asserted improvement in computer capabilities”

                                   6   and fails to explain how the specified tasks could not be performed by humans. Enfish, 822 F.3d

                                   7   at 1336. Nor does RingCentral identify anything in the claim or specification that specifies a

                                   8   “real-time” or immediate response, and the phrase “real-time” appears nowhere in the patent.

                                   9   “While the claimed system and method certainly purport to accelerate the process of [routing

                                  10   messages], the speed increase comes from the capabilities of a general-purpose computer, rather

                                  11   than the patented method itself.” FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095

                                  12   (Fed. Cir. 2016).
Northern District of California
 United States District Court




                                  13          RingCentral asserts that its claim – and, in particular, its use of specific rules – is similar to

                                  14   the claim found to be patent eligible in McRO, Inc. v. Bandai Namco Games America Inc., 837

                                  15   F.3d 1299 (Fed. Cir. 2016). However, as the Federal Circuit subsequently explained, a claim is

                                  16   not made patent eligible simply because it “recite[s] using one of a few possible rules to analyze

                                  17   . . . data.” FairWarning IP, 839 F.3d at 1094. To the contrary:

                                  18                  The claimed rules in McRO transformed a traditionally subjective
                                                      process performed by human artists into a mathematically
                                  19                  automated process executed on computers. . . . [T]he traditional
                                                      process and newly claimed method stood in contrast: while both
                                  20                  produced a similar result, i.e., realistic animations of facial
                                                      movements accompanying speech, the two practices produced those
                                  21                  results in fundamentally different ways.
                                  22   Id. The key to finding the McRO claim patent eligible was that “the claimed computer-automated

                                  23   process and the prior method were [not] carried out in the same way.” McRO, 837 F.3d at 1314.

                                  24   In this case, as in FairWarning IP, the claim “merely implement[s] an old practice in a new

                                  25   environment.” 839 F.3d at 1094. The claim is therefore directed to an abstract idea.

                                  26          Turning to step two, the Court considers whether the claim “contains an inventive concept

                                  27   sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S.

                                  28   at 221. The Court finds that it does not. The elements of the claim, as well as the specification,
                                                                                          8
                                   1   refer only to conventional computer equipment, and RingCentral does not contend otherwise.

                                   2   Instead, RingCentral argues that the ’367 patent “offers a new solution to a new type of problem

                                   3   with virtual PBX call centers,” and that, “[w]hen the claims of the ’367 patent are examined as a

                                   4   whole, it is evident that the specific interaction between the distribution rules and the message

                                   5   management system results in a ‘particular arrangement of elements’ that yields a ‘technical

                                   6   improvement over prior art ways of managing department-directed SMS messages.” ECF No. 31

                                   7   at 27-28 (quoting BASCOM Global Internet Servs., Inc.v. AT&T Mobility LLC, 827 F.3d 1341,

                                   8   1350 (Fed. Cir. 2016)). But RingCentral cites to nothing in the claims or specification of the ’367

                                   9   patent that supports its assertions that its identified problem is new to virtual PBX systems, or that

                                  10   its claimed arrangement of elements yields any specific technical improvements over the prior art,

                                  11   and it is to that language that courts must look to determine whether the patent “constitutes a

                                  12   concrete implementation of the abstract idea in the form of an inventive concept.” Affinity Labs,
Northern District of California
 United States District Court




                                  13   838 F.3d at 1271 (internal quotation marks and citation omitted). Unlike the claims at issue in

                                  14   DDR Holdings, LLC v. Hotels.com, L.P., on which RingCentral relies, the claims here “recite the

                                  15   performance of some [known] business practice,” and “the claimed solution is [not] necessarily

                                  16   rooted in computer technology in order to overcome a problem specifically arising in the realm of

                                  17   computer networks.” 773 F.3d 1245, 1257 (Fed. Cir. 2014). “Nor, in addressing the second step

                                  18   of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea

                                  19   on a computer provide a sufficient inventive concept.” Intellectual Ventures I LLC v. Capital One

                                  20   Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015). The claim does not contain an inventive

                                  21   concept sufficient to render it patent eligible.

                                  22           For all of the above reasons, the ’367 patent is invalid.

                                  23           C.      The ’496 Patent

                                  24           The ’496 patent, “Call Management Interfaces,” describes “[s]ystems, methods and

                                  25   computer program products for generating and displaying various user interfaces for configuring

                                  26   one or more call handling rules associated with managing virtual PBX service rendered at an

                                  27   extension.” ECF No. 24-2 at 2, 21. “The virtual PBX services can provide, for example, a main

                                  28   number, and calls made to the main number can be managed according to one or more sets of call
                                                                                          9
                                   1   handling rules associated with the virtual PBX services and which can be configured through the

                                   2   user interfaces.” Id. at 21. “For example, when an outside caller calls the virtual PBX main

                                   3   number for a small business, and chooses an extension, the extension user associated with that

                                   4   extension can be reached on a predefined mobile device, home telephone, office phone or other

                                   5   phone type according to the call handling rules.” Id. at 22. These rules might, for instance,

                                   6   provide forwarding of calls to different numbers based on the time of day the calls are received.

                                   7   Id. at 28-29. “The user interfaces can be web-based interfaces accessible through a browser, and

                                   8   can be accessed only after a user or administrator has setup and activated the virtual PBX

                                   9   services.” Id. at 21.

                                  10          RingCentral asserts claims 1, 3-11, 13, 15, and 16. ECF No. 24 ¶ 53. The parties agree

                                  11   that claim 1 is representative. Claim 1 recites:

                                  12                  A method comprising:
Northern District of California
 United States District Court




                                  13                      receiving a user request to access profile information associated
                                                          with an extension on a virtual private branch exchange (PBX)
                                  14                      network;
                                  15
                                                          retrieving one or more configuration parameters associated with
                                  16                      the extension, wherein the one or more configuration parameters
                                                          include a plurality of sets of call handling rules for handling
                                  17                      incoming calls to the extension, and wherein each set of call
                                                          handling rules is associated with calls made during different
                                  18                      respective periods of time;

                                  19                      presenting a user interface including displaying the one or more
                                                          retrieved configuration parameters in the interface;
                                  20
                                                          receiving a user command to update at least one configuration
                                  21                      parameter, wherein the at least one updated configuration
                                                          parameter includes an update to a first call handling rule in a
                                  22                      first set of call handling rules associated with calls made during
                                                          a first period of time; and
                                  23
                                                          updating the profile information based on the at least one
                                  24                      updated configuration parameter, wherein updating the profile
                                                          information comprises updating the first call handling rule for
                                  25                      calls made during the first period of time.
                                  26   ECF No. 24-2 at 33.

                                  27          At step one, the Court concludes that the claim is directed to the abstract ideas of routing

                                  28   telephone calls based on routing parameters, such as time of day, and allowing a user to modify
                                                                                          10
                                   1   those routing parameters. As Dialpad persuasively argues, these are functions that humans have

                                   2   routinely performed and are therefore abstract. See, e.g., Intellectual Ventures I v. Symantec, 838

                                   3   F.3d at 1316-18 (finding a claim “receiving, screening, and distributing e-mail” to be abstract);

                                   4   Twilio, Inc. v. Telesign Corp., 249 F. Supp. 3d 1123, 1147 (N.D. Cal. 2017) (“[S]electing the best

                                   5   message routing option based on separately-transmitted feedback is a fundamental human activity,

                                   6   applied to a specific technical environment,” and is “an abstract idea.”). For example, corporate

                                   7   executives might tell their assistants that calls be directed to their office phone number during

                                   8   certain hours, their mobile phone number during other hours, and their home phone number during

                                   9   still other hours. RingCentral makes much of the claim’s user interface to update those routing

                                  10   parameters, but the method describes nothing more than an automated way of an executive calling

                                  11   his or her assistant to make those changes. In both scenarios, the control is in the user’s hands,

                                  12   and someone or something else actually makes the modifications. The claimed method is not
Northern District of California
 United States District Court




                                  13   directed to any “specific asserted improvement in computer capabilities,” nor is it “necessarily

                                  14   rooted in computer technology.” Enfish, 822 F.3d at 1336; DDR Holdings, 773 F.3d at 1257.

                                  15          The Court also finds the claim to be patent ineligible under step two. As with the ’367

                                  16   patent, RingCentral does not contend that the elements at issue in the ’496 patent – virtual PBX

                                  17   systems and user interfaces – are inventive. Instead, it argues that the patent survives step two

                                  18   because of its “non-conventional and non-generic arrangement of known, conventional pieces.”

                                  19   BASCOM, 827 F.3d at 1350. In particular, RingCentral argues that “the ’496 patent departs from

                                  20   prior art virtual PBX systems by relocating the provisioning of a user’s time-based call-handling

                                  21   settings to each user.” ECF No. 31 at 20. However, unlike the patent at issue in BASCOM,

                                  22   nothing in the ’496 patent requires location of any tool at any specific location. See BASCOM,

                                  23   827 F.3d at 1350 (“The inventive concept described and claimed in the ’606 patent is the

                                  24   installation of a filtering tool at a specific location, remote from the end-users, with customizable

                                  25   filtering features specific to each end user. This design gives the filtering tool both the benefits of

                                  26   a filter on a local computer and the benefits of a filter on the ISP server.” (emphasis added)). In

                                  27   this case, although the claim refers to a “user request,” “user interface,” and “user command,”

                                  28   neither it nor the specification provide that these be housed in any particular location or describe
                                                                                         11
                                   1   how the claimed method improves any computer capabilities. ECF No. 24-2 at 33. In fact, the

                                   2   written description explains that “[a] user or an administrator can access the user interfaces using,

                                   3   for example, a web browser available on a mobile device or personal computing platform, and

                                   4   access the corresponding account through the user interfaces after successful authentication.” Id.

                                   5   at 25 (emphasis added). Thus, the language of the patent explicitly provides that an administrator,

                                   6   in addition to a user, can access the user interfaces, and that the interfaces may be accessed

                                   7   through any web browser, including one on a mobile device. This is not inventive.

                                   8          RingCentral’s reliance on a single sentence in the patent does not change this result. The

                                   9   patent states that “[s]ervices and features typically are provisioned by the telecommunications

                                  10   network or on-premise servers and not the telephone device itself.” ECF No. 24-2 at 21. But, as

                                  11   Dialpad correctly observes, “typically” is not equivalent to “exclusively.” Similarly, as discussed

                                  12   above, the written description explains that the user interface is accessed via a web browser – a
Northern District of California
 United States District Court




                                  13   technique that is not unconventional.

                                  14          Finally, RingCentral argues that dependent claims 8, 10, and 16 contain an inventive

                                  15   concept “by allowing the user to configure enhanced 911 [(“E-911”)] registration.” ECF No. 31 at

                                  16   21 n.7. “E-911 services . . . route an emergency call to a 911 dispatcher and provide[] the

                                  17   dispatcher with a geographic location (e.g., street address) from which the call is originated, while

                                  18   traditional 911 services route[] an emergency call to a 911 dispatcher without providing the

                                  19   dispatcher with geographic location information indicating where the call is originated.” ECF No.

                                  20   24-2 at 31. But RingCentral does not contend that it invented the E-911 system or the methods of

                                  21   registering for that system, and it points to no language in the claim or specification indicating that

                                  22   its claimed method in any way “improved [this] existing technological process.” Alice, 573 U.S.

                                  23   at 223. These dependent claims do not contain an inventive concept.

                                  24          For all of the above reasons, the ’496 patent is invalid.

                                  25          D.      The ’669 and ’363 Patents

                                  26          Although RingCentral asserts two separate claims of patent infringement as to the ’669 and

                                  27   ’363 patents, the parties analyzed both patents together, and the Court does the same. The ’363

                                  28   patent was granted on a continuation of the application that resulted in the ’669 patent. ECF No.
                                                                                         12
                                   1   24-4 at 2. Both patents are titled, “Synchronization in Unified Messaging Systems,” and they

                                   2   share the same specification.4 Id. at 2-7; ECF No. 24-3 at 2-12. The patents describe “a unified

                                   3   messaging system [that] includes a server configured to store a plurality of server messages, a

                                   4   client configured to store a plurality of client messages and a synchronization application which

                                   5   synchronizes the client messages with the server messages associated with the client.” ECF No.

                                   6   24-4 at 9. “[A] unified messaging system integrates several different communications media to

                                   7   allow a user to send and retrieve voice, fax, and messages (e.g., e-mail, text, etc.) from a single

                                   8   interface, whether it be a phone, a fax machine, or a personal computer.” Id. (figure citations

                                   9   omitted). A given user may have one or more clients (i.e., devices). Id. Messages on the server

                                  10   “are grouped into message clusters, or mailboxes, that are associated with individual users, or

                                  11   groups of users.” Id. (figure citations omitted).

                                  12             The “synchronization application . . . receives the state of messages in the server message
Northern District of California
 United States District Court




                                  13   storage module on the server and compares it with the state of messages in the client message

                                  14   storage module on the client.” Id. at 10 (figure citations omitted). It does so by using a

                                  15   “discrepancy assessment [that] involves comparing the indexes of the messages stored on the

                                  16   server with the indexes of the messages stored on the client. . . . The discrepancy assessment can

                                  17   further include comparing the statuses of the messages with the same indexes on the client and on

                                  18   the server.” Id. at 10-11 (figure citations omitted). “The synchronization application [then]

                                  19   identifies a set of actions that need to be performed to synchronize the messages on the server with

                                  20   the messages on the client and subsequently performs those actions.” Id. at 10 (figure citations

                                  21   omitted). These actions can include adding messages, deleting messages, or changing the status of

                                  22   a message to read or unread. Id. at 11. For example, “[i]f a message on the client has been

                                  23   marked as ‘read’ since the last synchronization, the corresponding message on the server is also

                                  24   marked as ‘read,’” and vice-versa.5 Id. (figure citations omitted).

                                  25             The scope of the claimed invention is broad. For example, “[t]he invention and all of the

                                  26
                                  27
                                       4
                                           The Court will cite only to the ’363 specification when describing the shared specification.
                                       5
                                  28    It is unclear whether the read or unread status of the message on the server or the client takes
                                       precedence.
                                                                                         13
                                   1   functional operations described in this specification can be implemented in digital electronic

                                   2   circuitry, or in computer software, firmware, or hardware,” and “can be implemented as one or

                                   3   more computer program products.” Id. “A computer program . . . can be written in any form of

                                   4   programming language, including compiled or interpreted languages, and it can be deployed in

                                   5   any form, including as a stand-alone program or as a module, component, subroutine, or other unit

                                   6   suitable for use in a computing environment.” Id. And “[a] computer program can be deployed to

                                   7   be executed on one computer or on multiple computers at one site or distributed across multiple

                                   8   sites and interconnected by a communication network.” Id. In addition, the written description

                                   9   allows that “[t]he invention can be implemented in a computing system that includes a back-end

                                  10   component (e.g., a data server), a middleware component (e.g., an application server), or a front-

                                  11   end component (e.g., a client computer having a graphical user interface or a Web browser

                                  12   through which a user can interact with an implementation of the invention,” or any combination
Northern District of California
 United States District Court




                                  13   thereof, and “[t]he components of the system can be interconnected by any form or medium of

                                  14   digital communication,” including “a local area network (‘LAN’), e.g., a wireless LAN, and a

                                  15   wide area network (‘WAN’), e.g., the Internet.” Id. Finally, “the operations of the invention can

                                  16   be performed in a different order and still achieve desirable results.” Id. at 12.

                                  17          RingCentral asserts claims 22-23, 26-28, and 30-31 of the ’669 patent and claims 1, 14, 16,

                                  18   and 29 of the ’363 patent. The parties agree that claim 22 of the ’669 patent and claim 16 of the

                                  19   ’363 patent are representative. Claim 22 of the ’669 patent recites:

                                  20                  A unified messaging system comprising:
                                  21                      a computer implemented server including a processor configured
                                                          to store a plurality of server messages grouped into a message
                                  22                      cluster, the server messages including voicemail messages and
                                                          fax messages for a client;
                                  23
                                                          a first client configured to store a first plurality of client
                                  24                      messages, the first client messages including voicemail
                                                          messages and fax messages for the first client and corresponding
                                  25                      to the plurality of server messages;
                                  26                      a first synchronization application for synchronizing the first
                                                          client messages with the server messages associated with the
                                  27                      first client including performing at least one synchronization
                                                          action selected from the group consisting of:
                                  28
                                                                                         14
                                                              a read/unread status of a first client message to read when a
                                   1                          read/unread status of a corresponding server message is set
                                                              to read and unread when the read/unread status of the
                                   2                          corresponding server message is set to unread; and
                                   3                          a read/unread status of a server message to read when a
                                                              read/unread status of a corresponding first client message is
                                   4                          set to read, and unread when the read/unread status of the
                                                              corresponding first client message is set to unread;
                                   5
                                                         a second client that is not the first client configured to store,
                                   6                     separately from the first plurality of client messages, a second
                                                         plurality of client messages, the second client messages
                                   7                     including voicemail messages and fax messages for the second
                                                         client and corresponding to the plurality of server messages;
                                   8
                                                         a second synchronization application for synchronizing the
                                   9                     second client messages with the server messages including
                                                         performing at least one synchronization action selected from the
                                  10                     group consisting of:
                                  11                          a read/unread status of a second client message to read when
                                                              a read/unread status of a corresponding server message is set
                                  12                          to read, and unread when the read/unread status of the
Northern District of California
 United States District Court




                                                              corresponding server message is set to unread;
                                  13
                                                              a read/unread status of a server message to read when a
                                  14                          read/unread status of a corresponding second client message
                                                              is set to read and unread when the read/unread status of the
                                  15                          corresponding second client message is set to unread.
                                  16   ECF No. 24-3 at 14.6

                                  17          Claim 16 of the ’363 patent recites:

                                  18                  A unified messaging system comprising:
                                  19                     a server having at least one processor and memory, the server
                                                         capable of operatively coupling to a data network;
                                  20
                                                         a server message storage module configured to store a plurality
                                  21                     of server messages, the plurality of server messages including at
                                                         least one voicemail or at least one fax;
                                  22
                                                         a client message storage module configured to store a plurality
                                  23                     of client messages, the plurality of client messages including at
                                                         least one voicemail or at least one fax corresponding to the at
                                  24                     least one voicemail or the at least one fax of the plurality of
                                                         server messages; and
                                  25
                                                         a synchronization application configured to:
                                  26
                                  27
                                       6
                                  28     Original claims 1-21 were cancelled, and new claims 22-34 added, as a result of inter partes
                                       reexamination. ECF No. 24-3 at 14.
                                                                                      15
                                                             send a network request to the server over the data network;
                                   1
                                                             receive a network response to the network request from the
                                   2                         server over the data network, the network response
                                                             comprising state information about the plurality of server
                                   3                         messages in the server message storage module;
                                   4                         identify state information about the plurality of client
                                                             messages in the client message storage module;
                                   5
                                                             perform a discrepancy assessment between the state
                                   6                         information about the plurality of server messages and the
                                                             state information about the plurality of client messages;
                                   7
                                                             create a list of one or more synchronization actions based on
                                   8                         results of the discrepancy assessment; and
                                   9                         perform the synchronization actions in the list.
                                  10   ECF No. 24-4 at 13.

                                  11          At step one, RingCentral analogizes this case to Synchronoss Technologies, Inc.v.

                                  12   Dropbox, Inc., 226 F. Supp. 3d 1000, 1007 (N.D. Cal. 2016), in which the court concluded that
Northern District of California
 United States District Court




                                  13   several patents concerning the synchronization of devices were not directed to abstract ideas

                                  14   because they were “directed on their face to an improvement to computer functionality: a more-

                                  15   efficient mechanism for synchronizing data between systems connected to a network by updating

                                  16   only changed data (or ‘difference information’), rather than recopying all information.” However,

                                  17   in that case, the specifications explained that “the claims are directed to improving the manner in

                                  18   which computers synchronize data between devices connected to a network, by making that

                                  19   process faster, reducing the amount of bandwidth and storage space used, enabling

                                  20   synchronization across different data formats, and enabling synchronization without requiring

                                  21   devices to be physically connected.” Id. at 1008-09. The patents at issue in this case, by contrast,

                                  22   have no similar “express focus” on technological improvements. Id. at 1009; see also BASCOM,

                                  23   827 F.3d at 1349 (characterizing the claims in Enfish, 822 F.3d at 1335-37, which were found to

                                  24   be patent eligible, as “unambiguously directed to an improvement in computer capabilities”).

                                  25   Although RingCentral argues in its opposition that the claimed invention “reduces the risk of

                                  26   synchronization errors caused by connectivity issues, data corruption, or other technical issues”

                                  27   and “preserves computer and network resources and is more efficient than conventional

                                  28   processes,” ECF No. 31 at 10, these arguments are not tied to anything in the claims or
                                                                                        16
                                   1   specifications that must form the basis of the Court’s analysis. Enfish, 822 F.3d at 1335 (step one

                                   2   analysis examines the “claims, considered in light of the specification”); see also FairWarning IP,

                                   3   839 F.3d at 1096-97 (rejecting suggestion that the “claimed invention recites a technological

                                   4   advance relating to accessing and combining disparate information sources” when the “claims

                                   5   [did] not recite any such improvement”); Intellectual Ventures I v. Symantec, 838 F.3d at 1317

                                   6   (“The written description is particularly useful in determining what is well-known or

                                   7   conventional.”).

                                   8           The Court concludes that, absent any “focus on a specific means or method that improves

                                   9   the relevant technology,” the claims are “directed to a result or effect that itself is the abstract idea

                                  10   and merely invoke generic processes and machinery.” McRO, 837 F.3d at 1314. The functions

                                  11   described in the claims could all be performed by humans. For example, imagine a person who

                                  12   has two mobile devices (i.e., clients), which can receive both voicemail and fax messages, but who
Northern District of California
 United States District Court




                                  13   also keeps a master copy of his or her voicemail and fax messages on a desktop computer (i.e., the

                                  14   equivalent of a server copy). Imagine further that messages on all of those devices are stored in

                                  15   various electronic folders or mailboxes (i.e., clusters).7 That person could decide at any time to

                                  16   synchronize the messages stored on the desktop with the messages on one or both of the mobile

                                  17   devices. To do so, the person – or an assistant to whom he or she made a synchronization request

                                  18   – could compare each folder or mailbox on the desktop with each folder or mailbox on the first

                                  19   mobile device, noting any discrepancies, including when the desktop and mobile device showed

                                  20   different read or unread statuses for a particular message. The person could then synchronize the

                                  21   desktop copy with the copy on the first mobile device, making changes only where required, and

                                  22   then repeat the process for the second mobile device. Thus, “with the exception of generic

                                  23   computer-implemented steps, there is nothing in the claims themselves that foreclose them from

                                  24

                                  25   7
                                         RingCentral repeatedly emphasizes the use of “clusters” as part of the asserted unconventional
                                  26   technique. But the specification defines a “cluster” as nothing more than a mailbox: “Messages
                                       are grouped into message clusters, or mailboxes, that are associated with individual users, or
                                  27   groups of users.” ECF No. 24-4 at 9 (emphasis added). While nothing in the claims appears to
                                       require the “cluster-based synchronization” that RingCentral describes in its opposition, ECF No.
                                  28   31 at 10, the Court will adopt RingCentral’s construction for purposes of this motion. See Aatrix,
                                       882 F.3d at 1125.
                                                                                        17
                                   1   being performed by a human.” Intellectual Ventures I v. Symantec, 838 F.3d at 1318. The claims

                                   2   are directed to patent-ineligible abstract ideas.

                                   3          Nor does the step two analysis render the claims patent eligible. RingCentral contends that

                                   4   “the claim limitations of both the ’363 and ’669 patents specify multiple inventive concepts,

                                   5   including an unconventional cluster-wide discrepancy-based synchronization process,

                                   6   synchronization of multiple types of messages (including, specifically, fax or voicemail

                                   7   messages), and the ability to synchronize message clusters across multiple client devices.” ECF

                                   8   No. 31 at 15. However, as just described, without any specific improvement to existing

                                   9   technological processes, all of these asserted limitations “are themselves abstract”; they are

                                  10   therefore not inventive. SAP America, 898 F.3d at 1168-69. The Court’s conclusion is bolstered

                                  11   by the breadth of the specification, which essentially provides that any combination of generic

                                  12   computer equipment may be used to implement the claimed method, which need not be performed
Northern District of California
 United States District Court




                                  13   in the described sequence. Compare ECF No. 24-4 at 11-12 with, e.g., Amdocs, 841 F.3d at 1301

                                  14   (finding claim to be patent eligible where it was “narrowly drawn to not preempt any and all

                                  15   generic enhancement of data in a similar system, and [did] not merely combine the components in

                                  16   a generic manner, but instead purposefully arrange[d] the components in a distributed architecture

                                  17   to achieve a technological solution to a technological problem specific to computer networks”).

                                  18          For all of the above reasons, the ’669 and ’363 patents are invalid.

                                  19                                              CONCLUSION

                                  20          Having found all four asserted patents to be invalid, the Court grants Dialpad’s motion to

                                  21   dismiss RingCentral’s patent infringement complaint in its entirety. Although the Court doubts

                                  22   whether the identified deficiencies can be cured by amendment, the Court will nonetheless grant

                                  23   leave to amend solely to allow RingCentral an opportunity to attempt to plead patent eligibility.

                                  24   See Aatrix, 882 F.3d at 1126-28 (finding abuse of discretion where district court denied leave to

                                  25   amend); Papst Licensing, 193 F. Supp. 3d at 1095 (dismissing with prejudice infringement claims

                                  26   where “the asserted claims are directed to patent-ineligible subject matter, a defect which cannot

                                  27   be cured through amendment of a complaint”). RingCentral may file a second amended complaint

                                  28   within 21 days of the date of this order. Failure to file a timely second amended complaint will
                                                                                           18
                                   1   result in dismissal with prejudice.

                                   2          IT IS SO ORDERED.

                                   3   Dated: March 8, 2019
                                                                             ______________________________________
                                   4
                                                                                           JON S. TIGAR
                                   5                                                 United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             19
